DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/19/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The examination is in view of  3,3,5-triiodo-L-thryonine (T3) as specific promyelinating agent, ibuprofen as specific anti-inflammatory agent, PLLA (polylactic acid) as specific polymer. Claims 1 and 4-13 read on the elected species and are under examination.
Claims 1, 4-22 and 24-27 are pending, claims 1 and 4-13 are under examination.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff et al. (US20160331875) in view of Liu et al. (US20150335451) and Louw (US20180296489).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Grinstaff et al.  teaches a drug delivery device that can release a drug or other molecule of interest in response to application of a mechanical force, such as tension, and methods of use thereof. The present disclosure provides a tension-responsive drug delivery device by exploiting a difference in mechanical properties between a drug-loaded core material and a Supertiydrophobic barrier coating consisting of interconnected micro- and nano-sized particles formulated via the electrospraying of a mixture of biocompatible polymers (abstract). The drug loaded core can comprise a matrix material and a drug or other molecule of interest dispersed or encapsulated in the matrix material. Without limitation, the matrix material of the drug loaded core can be any desired material. For example, the matrix material can be a polymeric material. In some embodiments, the core matrix material comprises one or more polymers independently selected from the group consisting of a polyester, a polycarbonate, a polyamide, a polyether, a polyanhydride, poly acrylate, polyurethane, and a copolymer thereof. In some embodiments, the core matrix material comprise one or more polymers independently selected from the group consisting of poly(caprolactone), poly(lactide-co-glycolide), and poly(glycerol monostearate-co-caprolactone), polyurethane, polyurea, collagen, hyaluronic acid, dextran, alginate, fibrin, alginate, PDMS, cellulose, and hydroentangled cellulose and polyester mesh (page 6, [0099]). In some embodiments, the drug loaded core is a multilayer structure. For example, a multilayered film or a
multilayered particle. In the multilayered drug loaded core, each layer can be the same, all different or some same and Some different. Further, all layers can comprises the same drug, all different drugs, or some same and some different (page 6, [0104]). In one embodiment, the drug loaded core is in the form of film or fiber (page 7, [0122]), particularly electrospun fiber (page 3, [0051]; page 18, [0229]; page 24, table 2). Generally, the agent can be present freely in the core matrix material or bound covalently or non covalently with the matrix material (page 12, [0148]). The drugs in the core may be lovastatin, thyroid hormones, anti-inflammatory drugs (NSAIDs) such as ibuprofen (page 8-9, [0123]) and their combination (claims 1 and 26).
	Liu et al. teaches a hybrid polymer stent with two or more polymer component structures which are integrated in the polymer Stent main structure (abstract). In certain embodiments, the hybrid polymer stents incorporate hormones. Biodegradable polymers for use in the present invention include, but not limited to, polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone (PCL), polya hydrides, poly(B3-hydroxybutyrate), polydioxanone, poly (DTH iminocarbonate), polypropylene fumarate, etc. copolymers thereof and mixtures thereof. (page 2, [0024]). The hybrid polymer stents can be used in combination of polymer fabrics, the polymer fabric can be attached to the outside or inside of the hybrid polymer stent via any means that is known in the art, Such as heating, ultra Sound welding, adhesive, Suture, etc. The fibers or the struts of the hybrid polymer stents may have constant diameters or different diameters. A hormone is a chemical messenger that carries a signal from one cell (or group of cells) to another via the blood. Examples of hormones are melatonin, serotonin, thyroxine, triiodothyronine (page 3, [0030-0031, 0035]).
Louw teaches A two-compartment capsule includes a body, a diaphragm between, which seals off the body and provides a first compartment to hold a first dry ingredient, and a cap applied to the body whereby a space between the inner portion of the cap and the diaphragm defines a second compartment for holding a second dry ingredient (abstract). In some embodiments, the one or more solid ingredients may be aspirin, a statin, a menstrual pain reliever, an agent for increasing bone density, an agent for relieving hot flashes, CoQ10, a cholesterol reducer, a thyroid hormone, a bronchodilator (e.g. ephedrine sulfate), an expectorant, a decongestant (e.g. pseudoephedrine or guaifenesin), an anti-inflammatory agent (e.g. an NSAID), a prebiotic, a probiotic, a digestive enzyme, a stool softener, anti-platelet aggregation agent, a vitamin (e.g. vitamin D3 or vitamin E), a pain reliever, an isoflavone derivative (e.g. ipriflavone), medicinal herbs (e.g. cohosh or castus), a corticosteroid (e.g. dexamethasone), proton pump inhibitor, any other solid pharmaceutical agent, or a combination thereof ([0032]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Grinstaff et al.   is that Grinstaff et al.   do not expressly teach 3,3,5-triiodo-L-thryonine (T3) and polylactic acid. This deficiency in Grinstaff et al. is cured by the teachings of Liu et al. and Louw.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grinstaff et al., as suggested by Liu et al. and Louw,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare drug-loaded core material comprising 3,3,5-triiodo-L-thryonine (T3) and NSAIDs ibuprofen because T3 is a suitable drug in polymeric fiber delivery system. MPEP 2144.05, under guidance from Grinstaff et al. teaching thyroid hormones (encompassing T3) and ibuprofen, Liu et al. teaching triiodothyronine (T3) in polymer fiber delivery system, it is obvious for one of ordinary skill in the art to prepare drug-loaded core material comprising 3,3,5-triiodo-L-thryonine (T3) and  NSAIDs ibuprofen and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to replace polylactic acid for PLGA as polymer in the drug-loaded core material because this is simple substitution of one known biocompatible polymer for another to obtain predictable results. MPEP 2143, it is prima facie obvious for simple substitution of one known element for another to obtain predictable results. Under guidance from Liu eta l. teaches ploylactic acid is alternative to PLGA, it is obvious for one of ordinary skill in the art to replace polylactic acid for PLGA as polymer in the drug-loaded core material and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, prior arts  teach drug loaded core material comprising thyroid hormones (such as T3) and ibuprofen in electrospun polylactic acid fiber. In arguendo that the combination of thyroid hormones (such as T3) and ibuprofen is not sufficient disclosed in Grinstaff et al., the combination of thyroid hormones (such as T3) and ibuprofen is known in the art since it is specifically taught by Louw.
The prior arts are silent about “for a local release of said promyelinating agent and said anti-inflammatory agent in a method of treating a spinal cord injury”, which is intended use that is not limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claims 7 and 9, since polylactic acid is used for drug delivery, it is considered as biopolymer and biocompatible.
Regarding claims 10-11, Grinstaff et al. teaches multilayered drug loaded core, each layer can be the same, all different or some same and Some different. Further, all layers can comprises the same drug, all different drugs, or some same and some different. Thus, when T3 and ibuprofen are in different layer, when the core is bilayer structure, each of T3 and ibuprofen is loaded in different layer and 50% of the fiber. Especially 10-90% is such broad range, it is more likely than not that each of T3 and ibuprofen is loaded in the range of 10-90%, in the absence of showing criticality of such range.
Regarding claim 13, Grinstaff et al. teaches non covalent bonding.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that Grinstaff made no reference is made to the presence of T3. Grinstaff discloses that the pharmaceutical agent is present in the core, while in the present application it is homogenously distributed in all the fiber matrix. Furthermore, in Grinstaff, in the case of two loaded pharmaceutical agents, one is placed in the core and the other in the coating. However, in the present application, part or all of said fibers are loaded with T3, and another part or all of said fibers are loaded with an anti-inflammatory agent. In teaching that drug release is dependent on mechanical stimulation, Grinstaff actually teaches away from the claimed invention. In contrast, the present application provides a multi-drug local delivery system to be implanted directly on top of the lesion. For example, this can be done within 24 hours of a traumatic spinal cord injury. The mechanism of action is however not related
to a mechanical stimulation, which is absolutely unwanted in the present application, since the claimed electrospun fibers are suitable to be used as or in an implantable scaffold in a method for treating in a subject with a spinal cord injury (p. 6, lines 6-7). Therefore, the present invention is absolutely not intended to be subjected to a mechanical stimulation.
In response to this argument: this is not persuasive. Firstly, As clearly cited in the above 103 rejection, Grinstaff teaches drugs in the core may be lovastatin, thyroid hormones, anti-inflammatory drugs (NSAIDs) such as ibuprofen (page 8-9, [0123]) and their combination (claims 1 and 26). Secondly, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a multi-drug local delivery system to be implanted directly on top of the lesion are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since applicant’s claimed invention is a composition, as long as prior arts teach the claimed composition, the purpose of prior art composition is irrelevant. Thirdly, even Grinstaff does not mention T3, the combination of prior arts teaches each limitation of applicant’s claimed invention including T3. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the 103 rejection is still proper.

Applicants argue that the present invention is also able to obtain a synergistic effect derived by the combined treatment of the two pharmaceuticals (T3 and anti-inflammatory agent) in reducing the inflammation and improving remyelination in the very early stage of the pathology improving the chronic clinical outcome of a lesion. Moreover, in the present claims, part of the fibers of the product are loaded with another active ingredient, in particular with the promyelinating agent 3,3,5-Triiodo-L-thyronine (T3), and that said fibers are suitable for a local release of said promyelinating agent and said anti-inflammatory agent in a method of treating a spinal cord injury. This is not taught or suggested in Grinstaff.
In response to this argument: This is not persuasive. As discussed in the above 103 rejection, “for a local release of said promyelinating agent and said anti-inflammatory agent in a method of treating a spinal cord injury” is regarded as intended use that is not limiting. Regarding synergistic effect, it appears only one concentration of ibuprofen (200 uM and T3 (250nM) results in synergistic effect according to applicant’s specification (page 12, line 1-10; page 24, line10-15; Fig. 6C) and there is no data or evidence to show synergistic effect happen in the whole claimed range (any concentration of ibuprofen and T3. Thus, applicant’s unexpected synergistic results are not commensurate in scope with the claims. MPEP 716.02(b), Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, the 103 rejection is still proper.

Applicants argue that the effect of these differences is an improvement of the in situ treatment of spinal cord injury (SCI) as the electrospun fibres in object allow the simultaneous administration of an anti-inflammatory agent and 3,3,5-Triiodo-L thyronine (T3), the promyelinating agent. This administration reduces inflammation and improves remyelination in the very early stage of the pathology. Therefore, the chronic clinical outcome of the lesion will be improved (see, specification p. 2, lines 24-34).
In response to this argument; This is not persuasive. MPEP 716.02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since applicants failed to compare with closest prior art, no unexpected results has been established, and the 103 rejection is still proper.
 
Annexes 1 and 2 report on further unexpected effects of the claimed invention. All arguments regarding Annexes 1 and 2 have been incorporated herein by reference.
In response to this argument: This is not persuasive. MPEP 716.01(c) II, The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. The examiner did not find any Annexes 1 and 2 report have been submitted, and can not know whether is in the form of declaration or affidavit. Therefore, the 103 rejection is still proper.

Applicants argue that Liu and Louw do not remedy the deficiencies of Grinstaff either individually or in combination. In Liu, the hybrid polymer has a completely different use since it is used as a stent, and it is not related to the delivery of pharmaceutical agents and the obtainment of an improved biological effect as the object of the present invention. Therefore, a skilled artisan would not look to Liu to modify the teachings of Grinstaff to arrive at the claimed invention as it is not analogous art. Louw also discloses a completely different device with respect to the one described by the present invention. In fact, Louw relates to a two-compartment capsule, comprising one or more ingredients in solid form, including a thyroid hormone and an anti-inflammatory agent. As with Liu, Applicant respectfully asserts that a skilled artisan would not look to Louw to modify the teachings of Grinstaff to arrive at the claimed invention as it is not analogous art. Therefore, Applicant respectfully asserts that the cited art do not teach or suggest providing electrospun polymeric fibers, wherein part or all of said fibers are loaded with T3, and another part or all of said fibers are loaded with an anti-inflammatory agent, for a local release of said promyelinating agent and said anti-inflammatory agent in a method of treating a spinal cord injury. Accordingly, Applicant respectfully requests that the rejection be reconsidered and withdrawn.
In response to this argument; This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the 103 rejection is still proper. Since the combination of prior arts teach each limitation of applicant’s claimed invention, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613